Hill, C. J.
Suit was brought in a justice's court upon an open account for $72.62, and garnishment was sued out. and the garnishee answered, admitting an indebtedness of $40.25, and setting up in favor of the defendant an exemption from garnishment, because the indebtedness was for laborer’s wages, in the affidavit for garnishment the amount of the debt claimed was $72.62. The plaintiff traversed the answer ,of the garnishee and claimed that more than $40.25 was due the defendant, and denied the alleged right of exemption. The justice rendered judgment for the plaintiff against the defendant tor $72.62, and against the garnishee for $40.25, the justice bolding against the claim of exemption. The defendant entered an appeal from both judgments to a jury m the superior court. In the latter court the plaintiff moved to dismiss the appeal, because the amount claimed was less than $50. The motion was denied. Held: No error. The amount claimed in the pleadings, and not the amount of the garnishee’s indebtedness to the defendant, determines the right of appeal. Barnes v. Vandiver, 5 Ga. App. 162 (62 S. E. 994); Singer Mfg. Co. v. Martin, 75 Ga. 570; Bell v. Davis, 93 Ga. 233 (18 S. E. 647). Judgment affirmed.